European Institute of Technology (debate)
The next item is the report by Reino Paasilinna, on behalf of the Committee on Industry, Research and Energy, on the proposal for a regulation of the European Parliament and of the Council establishing the European Institute of Technology - C6-0355/2006 -.
Member of the Commission. - Mr President, I am happy to be here tonight to take a very important step with not only your approval but your engagement in proposing and establishing a European Institute of Technology (EIT).
As you all know, much progress has been made over the last month on this important proposal as a result of joint efforts. I would like in particular to thank Mr Paasilinna, the rapporteur on this issue; the Chairwoman of the Committee on Industry, Research and Energy, Ms Niebler; Ms Hennicot-Schoepges from the Committee on Culture and Education; and also Mr Böge from the Committee on Budgets, for their relentless efforts and very valuable contributions. Without these contributions we would never have achieved our current status and possible outcome.
The report adopted by the Industry Committee and the text of the general approach adopted by the Council clearly go in the same direction. I think this is very important. It undoubtedly makes it easier to move towards a compromise text. The EIT will provide an environment whereby partners from business, research and academia who are excellent in their respective fields can work together and spur their innovation potential.
We have agreed that the EIT should develop gradually. Two to three Knowledge and Innovation Communities (KICs) will be set up in a so-called start-up phase. Further KICs will then be developed in the second phase, subject to the evaluation of the EIT and KICs' activities. Long-term strategic activities or policy guidance will be provided by Parliament and the Council through the adoption of a strategic innovation agenda.
Your Parliament report contains useful amendments that clearly enrich the proposal and I thank you for them. By way of example, I welcome the proposal to report to the European Parliament and the Council on the selection process for board members, to ensure that this is done transparently. There is also a proposal to amend the name of the EIT to the 'European Institute of Innovation and Technology' but to keep its well-established brand 'EIT'.
I also welcome those amendments aimed at streamlining the EIT's financial management in clarifying that the procedure laid down in point 47 of the interinstitutional agreement applies to this setting-up.
The Commission can also support very many of your amendments, either as drafted or in spirit, where we need to adapt the wording. However, we have concerns with some of your amendments suggested by the Industry Committee. I will focus on four main issues.
Firstly, the education aspects. We need to be careful to avoid watering down the education dimension of the EIT, which is a cornerstone and one of the most innovative features of the proposal. We share Parliament's views that the mobility of researchers and the mobility of students will be instrumental and should therefore be highlighted. But I strongly believe that the wording on degrees and diplomas should remain untouched.
Second, the presentation of the EIT has been established on a pilot-phase basis. I think we all agree that the EIT should develop progressively and be subject to continuous evaluation. However, there should be no doubt as to the long-term vision and commitment of the European Union regarding this initiative. Uncertainty about this point - and especially at the beginning - will threaten the viability of the project altogether.
Third, the participation of third countries: we fully agree with the principle of facilitating third countries' participation in the EIT - this is one of the very important conditions. However, it has to come along with the principle of preference for EU Member States. The EIT is and should remain a European-driven initiative.
Fourth, the participation of the EIT and KICs in the Community programmes: there should not be a shadow of doubt on this. The EIT itself will not seek to participate in Community programmes, nor will its administrative costs be funded by them. The KICs, on the other hand, will be entitled to bid for funds but in no way benefit from privileged access - no preferential treatment. To make this crystal clear, I believe that the right approach would be for the institutions to agree on a political declaration to this effect to be annexed to the proposal.
The financing of the EIT is now the key outstanding issue. You know that last week the Commission adopted a proposal for a revision of the multiannual financial framework to accommodate the needs of both Galileo and the EIT. I hope that this will provide a solid basis for discussions and an agreement by the budgetary authority before the end of this year. This was requested by the European Council in June.
I am looking forward to the discussion.
rapporteur. - (FI) Mr President, the European Institute of Technology has been in preparation for more than a year and time has passed because the Commission's original proposal needed improving considerably. Parliament's committees, led by the Committee on Industry, Research and Industry, have been reworking the proposal to give it a new look. Parliament and the Council have been guaranteed more say in the matter, without jeopardising the EIT's autonomy. The election of the EIT's Governing Board will very much bring to mind the way the European Research Council was elected, and so the science world has been arguing over the procedure. Some attempt has been made to strengthen the opportunities SMEs might have to participate. That is exactly where the impact on employment will be greatest, and that is exactly where we find the flexibility speedily to implement innovation.
The European Institute of Innovation and Technology will, as its name suggests, focus on innovation. The two other elements of the 'knowledge triangle', education and research, will remain, but innovation is clearly the apex of the triangle and is the priority. Innovation must be given special attention because it is innovation which is Europe's Achilles heel.
It is incredible that the Americans file over a third more patent applications with the European Patent Office, our very own patent office, than we do ourselves. This is a good place to start. The sceptics may ask whether the Union will be competitive without innovation or increasing innovation. Well, we are talking about inventions and processes which can be widely introduced in the world of business. Do we not need more? We had better get a move on because the United States is forging ahead and China is not far behind us. The Lisbon Strategy is also urging speed. Why do we not even have faith in our own strategic decisions?
Research and development accounts for an increasingly lower share of the Union's GNP than in the other world economic powers. We spend less than 2% on it, whilst the United States spends almost 3%, Japan more than 3%, and just Sweden and Finland spend almost 4% on it.
Our high standards of education, training and research, however, produce far too few commercial applications, or at least they are not realised in Europe but in the United States - there especially. The problem obviously has many aspects and relates in part to how willing universities and colleges are to cooperate with the business world, together with the fact that our patenting system is awkward, and so on.
Of course, the EIT will not eliminate these problems, but it may to some extent ease them. The brain drain should be something to be taken seriously. Why is that? Because we are trying to become the world's leading knowledge-based economy and brains are draining away!
The EIT will offer the private sector a new kind of contact with the educational and research community. It will help create opportunities for the commercial exploitation of the results of research and strengthen cooperation in both directions. The Institute will not become a super-university which robs top universities of their best researchers and scholars. Parliament's amendments will see to that. The EIT will be able to offer the best universities and colleges a new and long-lasting opportunity to work closely with companies which are hungry for innovation. It may help the best universities to attract the world's best and most able students, scholars and researchers so that they may develop and utilise research and innovation and the processes and methods involved in its management working side by side with top companies.
It cannot be denied that the proposal contains areas which overlap with current instruments. The technology platforms under the Seventh Framework Programme and the broader-scale JTIs, as long as they are brought into operation, are largely based on the same principles as outlined for the EIT. The same goes for the Competitiveness and Innovation Framework Programme.
There may be some slight degree of overlap, but Europe is not witness to too much innovation but too little, so there is room for new competing enterprise. It is all a matter of how the EIT fits into the current jigsaw. I believe that it can be made to fit into the European research scene without offending against that environment. We have added a trial stage with evaluations to the project and increased the powers of Parliament.
A week ago the Commission announced a proposal to take cash away from administrative bureaucracy and to support agriculture, wine and potatoes if you like, and to put it into innovation. Should we not do that? It is an interesting idea. Crucial to the EIT's fate now is the willingness of the Member States to finance it, Member States which are not investing enough.
Do we all stand behind the Lisbon objectives? This will be a test of that. The EIT may produce more added value with a view to achieving the Lisbon objectives, but only if it does not cannibalise the Lisbon programmes. The Union needs innovation, ladies and gentlemen. People need it; our future needs it. Why would we not support necessity?
draftsman of the opinion of the Committee on Budgets. - (CS) Mr President, ladies and gentlemen, the Commission presents its proposal to establish the European Institute of Technology as a project creating an important European institution that will integrate research, education and innovation and will help to transform innovative discoveries into commercial opportunities.
As a result, the Committee on Budgets examined the draft budget very carefully. Unfortunately, it turned out that the combined draft budget presents numerous problems and is very ambiguous. The main problem is that the funding was not explicitly included in the multi-annual financial framework for 2007-2013: the sum involved is EUR 308 million. There are doubts about a further EUR 1.5 billion given the proposal to finance the Institute from other programmes, in particular the Structural Funds and the Seventh Framework Programme for Research.
Although there have been a number of discussions with both the Commission and the Council since the Committee on Budgets adopted its opinion, the matter of the Institute's financing has not yet been solved satisfactorily. However, the additional funds could only materialise, as already mentioned, as part of a review of the financial framework.
Of course we will not know how effective and successful the EIT will be until it has been established. However, it has to prove its viability by attracting money from the private sector too, as the Commission also proposes. This can only be achieved if the projects are topical and they are of a high quality, and if the results are successful. I hope the Institute will succeed in these endeavours.
draftsman of the opinion of the Committee on Budgetary Control. - (IT) Mr President, ladies and gentlemen, in its report on policy strategies for 2007 the European Parliament expressed scepticism regarding the European Institute of Technology, stressing the risk of duplication of structures already in existence and fearing that it might compete with already limited funding for research.
Certainly, there is a need to improve Community efforts with regard to research, innovation and education, to create public-private partnerships and, above all, to facilitate access to new knowledge by small and medium-sized enterprises. We cannot, however, ignore the hasty manner in which the Institute has been put forward, which has long-term effects. These are all the more evident in view of the simultaneous launch of new strategic instruments such as the European Research Council.
It should also be noted that the financial resources of the Seventh Framework Programme were cut by 30% following the agreement on the Financial Perspective. In view of the limitations on funding for research at the European level, we need to ensure that the European Institute of Technology will not attract resources that would otherwise have been destined for other activities in the sector. The funding should be added as a supplement to the current Financial Perspective and the new resources should come from various sources - Community, national, regional and private.
Firstly, a transparent selection procedure needs to be ensured for the management committee, in which the Commission should at the right moment be called on to refer to the other institutions. In addition, the European Parliament and the Council must be able to express their consent in relation to the strategic priorities of the European Institute of Technology prior to final approval by the Commission.
Finally, the Institute's accounts should be fully visible to the European Parliament and the Court of Auditors. I believe that only after a comprehensive review of a pilot programme on the basis of an independent external assessment will it be possible to establish whether it is advisable to set up the European Institute of Technology as a permanent Community body or whether Europe could gain more benefit by directing the funding towards other Community activities relating to research and development.
Mr President, it is a shame that the Commission launched the European Institute of Technology project without first securing funding for it. The Committee on Culture and Education approved the proposal after clarifying certain points, such as the award of training qualifications. This will in fact remain under the competence of the Member States and the partner higher education institutions. These training qualifications will bear the EIT label as a European mark of excellence, although the training qualification will aim to take account of the diversity of the higher education landscape in the European Union.
In addition, the EIT must make a positive contribution towards student mobility. In this respect, the issue of the transferability of grants still needs to be resolved. I am asking Members to vote in favour of Amendment 36 to encourage student mobility. Did you know that only 3% of European university students have taken advantage of mobility?
The EIT is a fascinating future project for cooperation, innovation and research, and the private sector will help ensure that higher education institutions are involved. This will be a real challenge for the future for European competitiveness. I would like to congratulate our rapporteur, Mr Paasilinna, and I would like to thank the Commission and the German Presidency, who really helped to make progress on the text.
draftsman of the opinion of the Committee on Legal Affairs. - (PL) Mr President, the idea that was floated in 2005, of setting up a European Institute of Technology, is in every way deserving of support. The proposed structure of the network of Knowledge and Innovation Communities has a chance to become an excellent stimulator of innovation throughout the EU.
Providing a proper legal basis and consequently enabling permanent funding of the Institute was my priority as draftsman of the committee asked for an opinion under the Committee on Legal Affairs. In this context, conferring on the Institute the status of an agency on the basis of the Interinstitutional Agreement of 17 May 2006, and specifically part C of it and Article 47, is of immeasurable importance, as is the Committee's proposal concerning the increase in the margin in section 1A in the budget for 2007-2013, guaranteeing the Institute EUR 309 million.
The birth of the EIT is especially important for the scientific milieu in the new part of the united Europe, which has an inherent vast and so far unexploited potential. I therefore warmly support the decision of the authorities in Wrocław who are seeking to get the Governing Board or one of the knowledge communities to set up their offices in the city, where as many as 140 000 students are studying.
Finally may I convey my warmest congratulations and thanks to Reino Paasilinna for excellent cooperation, and my congratulations on a superb report.
on behalf of the PPE-DE Group. - (SL) Mr President. Our brief began with the report by Wim Kok. His message was clear. We were responsible for guiding the Lisbon Strategy towards its most important objectives and for giving it the appropriate content. Together we devised the Seventh Framework Programme and the Competitiveness and Innovation Framework Programme. We thereby gave a European dimension to research and enterprise.
However, we were uncertain as to whether this was enough to increase European innovation. We were aware that there was a shortage of around 100 000 engineers and researchers in Europe and that we could not stimulate innovation per se merely by direct incentives and projects. We still had no a link with the universities and thus no human resources management.
This deficiency is covered by the EIT. Its added value is the link it establishes between the research sector and the academic and business world. The research and academic groups which will become members of the knowledge and innovation community within the EIT will have to demonstrate their excellence. The EIT mark, which participants will be able to use, will therefore also be an external mark of the group's quality. I expect that participants will use the label to their advantage as a label of their quality.
At the same time, the EIT mark should also assist potential business customers. They must provide the critical mass of appropriately trained employees and respond to short- and long-term problems with research and development projects. The EIT mark will facilitate the choice of partners or managers for training and research projects.
The provision of appropriate funds for the EIT's operation has been an awkward sticking point in previous negotiations. We believe that we will be successful in securing public funds but that is only a small part. It will soon also be the turn of business, of the private sector, to respond to globalisation with the same commitment we have shown.
on behalf of the PSE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, I would, of course, first of all like to congratulate my colleague, Mr Paasilinna, on this laborious work. It is truly a very difficult birth - not just the report to this Parliament, but also the Institute as such.
In fact, it is sad that the EIT has to begin such an important job with so little enthusiasm, particularly on the part of some Council members and perhaps on the part of the Commission too. I fully agree with the essence of the Commissioner's comments, even those concerning the KICs. As Mr Paasilinna, whom I warmly congratulate on his work, has also proposed, we need a limited number in order to assemble any pilot schemes at all. This is absolutely right. I hope that the schemes will also produce positive results.
As regards financing, I am also in agreement. It was very frivolous of some Council members to say: you want to do something new, alright, but nothing will come from new funding. Simply take the money that is available to you in the budget. There should be no frivolity where something new has to be created.
The fact that we are essentially using research funds is totally acceptable, but it is absolutely right to seek new funding opportunities, for this project as well as for Galileo for example, partly in the context of surplus budgeted funds, funds that have not been spent, and partly with new commitments by the individual Member States.
One important point - and Mr Paasilinna has also brought this up - is that the EIT and the KICs have helped us in holding on to, as well as winning back, high-calibre employees in Europe. We know from many analyses that people are leaving not necessarily because of finance, but because of opportunity. If we can recreate new opportunities through these institutions so that high-calibre employees stay in Europe or come back from America or other countries, then a substantial contribution will have been made to Europe once again becoming a hub for new technologies.
on behalf of the ALDE Group. - (DE) Mr President, first of all I would like to thank Mr Paasilinna for his very effective cooperation. It was a very difficult piece of work, but you were always prepared to cooperate. I would also like to thank the Commissioner for the tenaciousness he has shown over many months and the loyalty he has shown to the project. You will see, Commissioner, that your persistence will pay off in the end, despite all the resistance you have experienced, right from the very beginning, especially from the scientific world.
Since President Barroso was obviously inspired by the MIT and sowed the idea of creating a European institute of technology, this idea, this project, has been transformed. Today it looks different from the original version. This is just as well, because at the outset we were still somewhat vague as to the structure. A European project has now emerged and something new has evolved. We are a continent of ideas. We know that. We are very good at research; we are very good at science; but where we have difficulty is in converting these wonderful ideas that have revolutionised the world into tangible products. That is our problem.
Therefore, when it comes to defining research as financial investment in knowledge, innovation would be the reverse process. Out of knowledge comes a product, a licence, a patent, which turns back into money again. This is our weakness in Europe and it is precisely here that the EIT, the European Institute of Technology, can help. It goes without saying that this regulation text is not an unqualified success. This we can say straight away. But it is a good compromise and it is now up to us to take it to the people and particularly to clarify it with those involved.
The rapporteurs have been working very well together. We should not lose sight of the great objective in its entirety because the target audience of this EIT is small and medium-sized enterprises specifically. The aim is also to access knowledge at university institutions, but it mainly involves this networking process, which is not working so well for us.
I would like to respond to a few controversial points. The Commission is proposing that it should set the EIT's strategic agenda itself. To this I would say we should not be doing so. There must be autonomy here, too, as for the European Research Council. Otherwise the private sector has little chance.
The question of intellectual property then needs to be dealt with in such a way that it also becomes attractive for a medium-sized enterprise to participate in the EIT. Of course we need an EIT, which is a brand and has a brand name. We want a strong EIT and we do not just want a pilot project either because that would deter many investors, and we need investors.
Let me say something else about financing. I have been personally addressing the subject of the 'Lisbonisation' of our budget for some time now. This means we can 'Lisbonise' the large budget that we have in the sector of agricultural and regional policy and we are evidently at a point where we are talking about the subject of Galileo and EIT being lumped together. This is already coming very close to 'Lisbonisation', namely that we are investing in innovation.
Therefore: let us get on with it. I call upon Parliament to endorse this compromise tomorrow with a large majority. Congratulations to you once again, Mr Paasilinna, on your work.
on behalf of the UEN Group. - (PL) Mr President, it is excellent that, despite earlier doubts, we now have the opportunity for constructive comments to be made in Parliament on the subject of the establishment of a European Institute of Technology. I would very much like this initiative to be a truly European one.
I think we should place emphasis on the principle of an even geographical distribution of the Knowledge and Information Communities. We should try to ensure that European funding of this project is a priority for a number of reasons, not least the weakness of patent protection in Europe. We will not be able to shift this burden onto private business.
Europe needs this institution. The best evidence of this is the lively response from businesspeople, local authorities and the scientific community in Lower Silesia. Before the legislative procedure for this has been completed, we already have a specially set up company, EIT+, we have a willingness to involve structural funds, we have letters of intent from the largest businesses in Lower Silesia, and we also have 35 000 signatures of people who live in Lower Silesia, who are calling for the Institute or institutions forming part of it to be located in Wrocław.
on behalf of the Verts/ALE Group. - (ES) Mr President, we are really sorry, but this proposal is not serious. Once again Europe wants to act but cannot. The Greens were in favour of the Institute project, but of a real project, and the proposals that are on the table are inadequate and incoherent.
After the negotiations, the question of funding has still not been resolved. The European proposal of EUR 308 million is clearly inadequate and, moreover, it is a much, much lower figure than what the European Commission itself proposed based on its studies. We therefore have before us an invitation to gobble up and weaken other European projects such as the Seventh Research Framework Programme.
If the European Commission really wants to establish the Institute, as we do, the negotiations will have to be restarted on the financial perspective and a real budget will have to be created, a large budget of more than EUR 2 billion, which is what is needed. In short, if we want to promote research and technology, we need to back it, we cannot give cannon fodder to the eurosceptics, as we are doing with such an incoherent project.
There are also problems with the content. We have removed the ceiling on administrative expenditure; we have required a ceiling for all projects, but here we have removed it. We have also removed one of the main issues of life in general - climate change - which was going to be one of the issues, one of the main ones in fact, and has been removed. This is very shocking, very shocking. In short, here we have a project that obviously has no ambition, no money behind it and does not have a coherent project, which we deeply regret.
on behalf of the IND/DEM Group. - Mr President, adding an institute of technology to stand with the existing universities sounds a good idea, but that is not what is on offer. It is proposed to set up an institution with the Commission vetting the board, which then selects the knowledge and innovation centres with which it will at first work but which it will, in time, subsume unto itself. It will even issue qualifications bearing the EU logo, with no reference to the universities of which it has made use. Surely, this is about innovation, but you do not get that by wishing it. Especially this one, by encroaching on universities, will stifle enterprise, not promote it.
If you want to encourage innovation, look to individuals coming through universities. Look to individuals in the SMEs, and offer resources to help them develop and promote their ideas. If you are suggesting a network to enhance and spread ideas, do not bother. This Community already communicates across the world. Good ideas soon become international. For goodness' sake, drop this attempt to harmonise universities and consider the value of the varying contributions made by these different institutions.
If you have money to spare, use it to support innovators. They work alone or in concert with small teams. Europeans like Archimedes, Newton, Pasteur, Ehrlich, Röntgen, Fermi, Teller and Watson-Watt were brought on by no institute. They just needed time and space to think and conduct research.
Mr President, ladies and gentlemen, one of the few areas in which we recognise that the European Union can offer real added value compared with national initiatives is research. That is why we are in favour of establishing a European Institute of Technology.
We also share the concerns, or questions, of the rapporteur. The future EIT must be complementary and must not compete with initiatives already carried out at European level in the field of research and innovation. Above all, it must not drain the budget allocated to the Seventh Framework Programme for Research and Technological Development - which is already meagre enough - but should receive additional funding.
In view of its design, which consists of bringing public and private partners together, it would be much better if its resources came mainly from private funding and from its operating revenue. This would be a sign of its usefulness and effectiveness.
Furthermore, the European Union should provide the impetus, rather than create yet another bureaucratic organisation that is a burden on European taxpayers.
For these reasons, it seems that the EIT label is a better idea than the possibility of the Institute issuing its own degrees and diplomas. On this point also, the EU must offer added value and not try to replace what already exists.
Finally, this fear of pointless duplication, as well as financial and functional competition with other programmes, has led us to support an evaluation at an earlier stage than that proposed by the Commission, although the frequency of subsequent evaluations, extended to every seven years, seems too long. If our fears materialise, we would have to act swiftly to make the necessary adjustments, or even substantial amendments, to the regulation. Alternatively, even though this is not the norm for Europe, we would have to put an end to the experiment.
Mr President, here we go again: more posturing, another hubristic attempt to emulate America. The US has the dollar, so we must have the euro; the US has a GPS system, so we must have Galileo; the US has MIT, so we must have EIT. We have perhaps forgotten that MIT is privately financed, not state funded, which is a key reason for its success.
Great academic institutions grow from the bottom up, not from the top down. They do not spring up from the ground fully formed at the stroke of a bureaucrat's pen.
No one questions the need for innovation and research in Europe, but this is the wrong way to do it. State-imposed solutions will not work. The proposed EIT will duplicate and conflict with existing EU programmes, like the Framework Programme for Research, the Competitiveness and Innovation Programme and the Lifelong Learning Programme.
This proposal exists outside the current Financial Perspective and its funding is by no means assured. No wonder that established and excellent academic institutions in Europe are concerned that they may lose funding, they may lose key staff and they may lose research projects to the EIT.
I can well understand President Barroso thinking of his legacy, but we must not let his legacy damage European universities and research facilities.
Mr President, we need to support innovations and research all over Europe. That is a crucial task for business life, universities and research institutes, Member States and the Union. It will require much more funding for research and innovations. That is why I would like to underline what the Commissioner stated earlier - that, regarding the EIT, the key issue now is the financing and funding. This is because we need to ensure that, not only is the EIT funded, but also that it is not funded and getting its finances via money that otherwise would have financed research and innovation in other programmes and projects.
I think this cannot be underlined too much, as the funding for the EIT must come from other items in the budget than those which today contribute to the efforts of innovations and research in the Seventh Framework Programme, in the CIP or other items under the 1A heading.
If we can manage to do that, then we can manage to bring additional resources to innovations and research in Europe and can contribute to the innovations. From the perspective of my group, I would like to underline that that is the crucial test that the Commission has to live up to and we need to contribute to because, if so, we can all contribute to Europe with more and better innovations. If we succeed with this, we will succeed with innovations.
(FR) Mr President, the rationale behind the European Institute of Technology is a fair one: namely that research is central to any economic progress. Research depends on scientists educated at leading universities. Universities must be able to count on significant and foreseeable public and private funding.
The European Union is lagging behind in all of these areas. Our funds for research are, on average across the EU, way below the public - and especially private - research budgets of Japan and the US. The EU - population 500 million - employs 1.2 million scientists. The US - population 300 million - has 1.3 million. On average in Europe, public and private funding for higher education represents 1.3% of GDP, compared with 3.3% in the US. Europe spends less than EUR 10 000 per student, the US more than EUR 35 000. However, all is not a bed of roses on the other side of the Atlantic. Out of 2 500 universities, only around 100 are truly excellent and these share EUR 32 billion each year of research funding. This figure should be compared with the paltry funds proposed for the EIT. If our governments do not set aside more money for research, the EIT and other schemes will fall by the wayside. Each year, the US produces some 40 000 doctors. One third come from the rest of the world. In physical and life sciences, the proportion of non-Americans is more than 50%.
Why is this the case? Because the US still believes in scientific progress. Where Europeans are quick to see risks and hide fearfully behind the precautionary principle, Americans see new opportunities. This applies to biotechnologies, nanotechnologies, even when it comes to tackling climate change. While Europe focuses on regrets, the US extols technological and scientific progress. Fear of the future and fear of progress are at the root of Europe's failings. Without a change in attitude, Mr President, the EIT will not make any difference.
(PL) Mr President, I would like to express the hope that the Knowledge and Innovation Communities that make up the European Institute of Technology will be spread evenly across the European Union. This is particularly important because the Institute should be an instrument that mobilises the whole of the Community uniformly, and should boost competitiveness and technological progress, with the corollary of economic development for all the European Union, not just the old Member States.
I would also like to use this opportunity to give my firm support to the Polish proposal to locate the offices of the Institute's Governing Board in Wrocław. This is a rapidly developing city on the boundary between old and new Europe, on the borders of four states: Poland, Germany, Austria and the Czech Republic. It is a city with some excellent higher education institutions and nearly 150 000 students. Both the national authorities in Poland and the Wrocław local authorities, as well as the Polish academic world, are fully prepared to put this task into effect.
I would like to stress that locating the Institute's Governing Board and the Knowledge and Innovation Community in Wrocław will not in any way clash with the fundamental criterion for the EIT - the criterion of excellence; in fact quite the contrary. Polish research and academia is at a high European level, and in many instances is leading the world.
The Institute must become an instrument that promotes higher levels of innovation throughout the European Union. This is the only way for us to have a chance to meet the challenges of a global knowledge-based economy.
(PL) Mr President, before the European Institute of Technology has even been born, its name has already been changed to the European Institute of Innovation and Technology. If this is supposed to help it to come into being, I am sure no one will have any objections.
It is worth pointing out that, in parallel to the work going on in the Committee on Industry, Research and Energy, some important matters have also come before our Budget Committee in connection with the European Institute of Innovation and Technology. It has been agreed that about EUR 400 million will be earmarked for this purpose for next year, and by 2013 the budget will be six times greater than this. The problem is, though: who do we take from to give to this Institute, since no provision has been made in the seven-year budget; not a single euro has been allotted. It is as if we were thinking that the Lisbon Strategy, of which this Institute was supposed to form a significant part, is just another piece of paper, and that these are just more politicians' fairy tales. I mean, the Commission did previously inform the Parliament, formally or informally, of the intention to set up the Institute, and at the same time we did not allocate so much as five euros to it. This demonstrates a certain lack of compatibility, xxx or even some sort of schizophrenia.
My city of Wrocław meets all the criteria to become the headquarters of the Governing Board of a European Institute of Technology. A decision on this should be taken by the European Commission as soon as possible.
Mr President, surely in modern politics one of the most difficult things for a politician to say - other than 'I was wrong' - is 'let us stop and think again'. We could do with that in this debate. I am the first to acknowledge the hard work, in this House and in other places, that has gone into this proposal and into this report, and it is a matter of great regret to me that the end result really does not justify it.
It is a great regret for me personally because I was initially very enthusiastic about this proposal. I myself sold it to our universities in Scotland, to our SMEs, to various other parties, and I have watched the proposal become increasingly weaker, diluted, muddled, precarious and, increasingly, underfunded.
Surely, we all agree in this Chamber that Europe does not commercialise our research enough. We have agreed on the need to do something, but 'we must do something; this is something, therefore we must do this' is surely a bad logic, which will result in a bad, artificial, weak EU creation that will not achieve our hopes. So let us be brave and rip this up and start again, and innovate and research a better EIT for Europe's future.
(DE) Mr President, Commissioner, ladies and gentlemen, first of all, my sincere thanks to our rapporteur, my fellow Member Mr Paasilinna, to all the shadow rapporteurs and fellow Members on the committees asked for their opinion, who have been working very constructively in recent months to bring the EIT into a form on which we can all make a decision tomorrow with a large majority.
The European Institute for Innovation and Technology has the opportunity and potential to become a European beacon. I am firmly persuaded of this and I regret that we have scheduled the debate on this important project so late in the day. This matter really deserved to be discussed in the morning. I very much hope, however, that the amendments to reject the Commission's entire proposal will not gain a majority tomorrow.
We were always of one mind in setting objectives for the European Institute of Technology: we want to strengthen Europe's capacity for innovation. We also have to improve the transfer of technology and know-how from research and training to industry and to the economy - here too we were always of one mind. The crucial question was always: can the European Institute of Technology make a valuable contribution to this?
I think that the EIT in the form we now have it in Mr Paasilinna's report really does have the capacity to carry out this work and generate European added value. We have called a halt to the way, unlike the Americans, we have been locating the institute out on its own and pumping a lot of finance into it. No, we are doing this our own way, the European way, by building up a networking structure here and promoting and supporting the universities, polytechnics, research establishments and teaching institutions we already have here. We shall then hopefully create European added value through an intelligent networking structure.
I am confident that the EIT will be a success and I am happy to be making my contribution to it. I will not now speak on behalf of Munich, which has also, of course, been lobbying for the headquarters of the EIT. It is important that tomorrow we give our blessing to the project with a wide majority.
Mr President, according to legend, the scientists in Los Alamos who developed the atomic bomb in the Manhattan Project in the US during the Second World War spoke Hungarian among themselves. They turned to English only in the presence of Robert Oppenheimer. Indeed, Edward Teller, E. P. Wigner and Leo Szilard were born in Hungary and they studied in Budapest.
We Hungarians belong to a relatively small nation, but we are proud to have 50 Nobel Prize winners, mostly in the natural sciences. As our language is isolated, many talented young Hungarians attracted by the natural sciences seek to carry out activities where there are no linguistic barriers.
Our scientists and young researchers, mainly in mathematics, physics, chemistry and in the life sciences, are very respected all over the world. That is why my country, my compatriots and I are pleased to offer Budapest as a seat of the governing board and a centre of the European Institute of Technology (EIT). Of course, I urge that the decision on the seat should be taken as soon as possible.
As a new Member State, without the seat of any EU institutions, on the one hand, and with extremely rich experiences in natural sciences, on the other hand, Budapest would serve as an ideal seat of the EIT.
I fully support Mr Paasilinna's report. We do not need a huge bureaucratic organisation, just a network of the knowledge communities. An open and transparent selection procedure on a competitiveness basis for such communities is also of high importance. University research centres and enterprises should cooperate and we have to do our best to involve business in the work of the EIT. Making the EIT visible by labelling the qualifications added through such knowledge communities is likely to bring further added value.
As regards financing, I do not support the idea of financing the EIT from the common agricultural policy fund, as nobody can foresee the next year's harvest in agriculture.
(FI) Mr President, first of all I would like to thank Mr Paasilinna for an excellent report. The idea of a European Institute of Technology was only born in the Commission after the EU's multiannual financial framework had already been adopted. That is the reason why the financing for it was sporadic and its mission statement was vague. After Parliament's debate the proposal was considerably improved, even if there is still much to clarify.
EU financing is still problematic. Just as Mrs Škottová said, most of the financing is assumed to be coming from the Structural Funds and the EU research programmes. This is not at all obvious, however, because the Member States decide on how the Structural Funds are used according to their own priorities. Most funding for research is granted for reasons of competition. Despite the Commission's assurance, the principle of fair competition might be difficult to adhere to when the applicant is someone's 'own baby'.
Financing for the EIT's networks of Knowledge and Innovation Communities (KICs) is also, in principle, open. If funds are to be granted from EU programmes, the KICs should have to provide their own funds as well. EU budget money cannot be used for that: it has to come from elsewhere. How this will be done is not clear either. The amendment to the Financial Perspective proposed by the Commission last week is a partial solution to these problems. Hopefully things can only get better.
The EU's development into a viable European institution will take hard work. It cannot be achieved with money alone. That is why I wish the project success in the future.
(PT) In March 2006 the Council recognised that the European Institute of Technology proposed by President Barroso would represent an important step to fill the gap between higher education, research and innovation. That is understandable. Since European research and innovation are known to be inferior to those of North America, it would be fitting to devise instruments enabling us effectively to compete with the United States in this area.
We all know that researchers enjoy much better working conditions and pay in the United States and also that investment in the public sector, in particular linked to the defence industries, universities and the private sector are incomparably higher than those in Europe. To be able to compete we therefore need a real European engine capable of reaching this goal and that engine needs to be given enough fuel, that is, sufficient budgetary means. The plan therefore was to identify and select public and private investors, with part coming from the EU's own resources, but Parliament took fright at that suggestion. It ceased to consider the fundamental objectives, turning its attention to that point, to some extent putting the cart before the horse. What we should do is give the Council the responsibility for providing the EIT with the necessary means as regards the Union's contribution. Budgetary temerity and probably some corporate academic interests soured the whole discussion. If the fundamental questions relating to the launch of the MIT had been dealt with in this way, there would still be no MIT today.
Thus I am very much afraid, Mr President, that when the Commission proposed a high-performance Ferrari, Parliament gave it only a small pedal tricycle. I shall vote in favour of the resolution, since it is the only one we have, because it is the only one left, but I regret that it did not go much further, which moreover might have entailed a special added value for us, ladies and gentlemen, since the building where we hold our sessions would become the seat of the EIT, thus doing away once and for all with the political, judicial, functional and financial aberration of having to come to Strasbourg every month for these plenary sessions.
(PL) Mr President, I hope I will be able to speak for two minutes. I congratulate the rapporteur on a balanced report and I thank the Commissioner for two and a half years of hard work. This project has changed considerably in comparison with what it was in the beginning, and the changes have been very positive. Competitiveness and innovation in Europe have perhaps been the most important issues for each successive presidency in recent times. And what we are talking about is very much that future competitiveness of Europe that the appearance of the European Institute of Technology is meant to promote. I have four points to make on this subject.
Firstly, the European Union already has a Joint Research Centre, it has its own Research Council, and it is currently instigating joint technology initiatives. It is very important that we do not allow European science and innovation in the European market to become fragmented. These institutions must not just begin working for themselves, in isolation. This is also a very important task for the European Commission.
Secondly, we must bear in mind that the institutions to which I have referred cannot erase the differences that exist between them. So let us not forget that the European Institute of Technology is meant to serve the full triangle of knowledge. Particular emphasis needs to be placed on cooperation in education/innovation, since no European institution is working on this de facto. This means that we have to promote education for innovation, as research is, after all, not required for every specific innovation. Sometimes a good engineer is all that is needed.
Thirdly, I support the creation of an institute, but all these scientific and research and development institutions will not be able to resolve every problem, as they only serve to pump innovation into the economy. Care needs to be taken to ensure that this mechanism works in another direction, and that depends on whether our market is open, whether we shall have sensibly restricted public assistance. In other words, it depends on how the common and free European market is going to function.
And fourthly, science, student exchanges, exchanges of competent engineers and innovations have always been the basis of integration between peoples and countries. The same can be the case now, and that is why institutions linked to the European Institute of Technology should be located in the new Member States. I would urgently appeal for this to be the case.
(ES) Mr President, congratulations Mr Paasilinna, on your excellent work. It has not been easy. A great deal of effort has been made to design a viable institute, inspired by other models of excellence, but with the necessary adaptation to the complexity and diversity of Europe.
The result means that I can now express my support for the EIT, insofar as it is a new and promising instrument for integrating the three axes of knowledge: education, research and innovation, which we hope will add value to the existing instruments.
The EIT should also be a focus of excellence, based on a model of integrating the research institutions with companies, which we hope will serve as a catalyst for a culture of innovation, which is so essential for improving our competitiveness.
The funding of the EIT is the big agreement still to be reached. I agree that the initial funding and its governing structure should come from the Community budget, and that both the public contributions from Member States and the private contributions should be used to develop innovation and knowledge communities that are in line with the Institute's priorities.
(NL) Mr President, we in the Committee on Industry, Research and Energy have, through excellent collaboration and consultation, added innovation to the name European Institute of Innovation and Technology, as it now reads. This is excellent. Commissioner Figel has also led me to understand that the Commission would also like to adopt this. Indeed, it is all about introducing (a) education, academics, engineers and (b) innovation from knowledge institutions and companies onto the market. The knowledge-skill-till chain is encountering increasingly strong competition worldwide and requires even more intelligent organisation. We must close this European gap with innovation and not allow ourselves to remain bogged down with education alone. Mr Paasilinna arrested our attention with great enthusiasm whilst discussing this subject.
A second observation is that it is no bad thing that we are now opting for a limited set-up and a restricted financial basis. If the formula is successful, we will also see from within the business community that that public partner, together with the public partner in the Member States, will start to provide financial support by means of structural funding or otherwise. The EIT title must be desired. In this instance, 'excellence' stands for 'world leader'. That is where you want to belong and there is also support for this. If you listen to the universities, the nanotechnology industry and the emerging climate-related industry, there is wide support for this. Having listened to the many arguments for Wrocław, I also ask whether a choice has already been made with regard to establishing a control centre in an effective location within central Europe. I hear that there is enthusiasm for this in many locations.
Finally, Mr President, there is a true niche, a gap between what we have in the previous instruments and educational programmes, between the various programmes. It must be created with daring and ambition. A strong leader is required. Something really must come of this and then, in 2010, we will say: sure enough, that was a good move. Investment pays off in time.
(RO) Mr. President, Mr. Commissioner, first of all, I congratulate Mr. Rapporteur Paasilinna, who almost entirely rewrote the Commission's document, making it functional.
The triangle of knowledge - innovation, research and education - made up of universities, research centres and institutes and companies is indispensable for achieving the Lisbon strategy objectives, namely to have 3% of the gross domestic product invested in research, of which two thirds should come from the private environment. The knowledge and innovation communities will be a bridge between the private sector and the academic and research community.
I believe that the pilot projects proposed by Mr. Paasilinna are necessary and I hope to have such a pilot project in Romania as well. Investments are required all the way through, from production to dissemination and use of the research and innovation results. The financing of this institute is the first step, but we also need investments in the field of small and medium-sized companies and in the private sector, because there are people and resources for co-financing the research projects.
There has to be a long term strategy. Intellectual property is important, but we have to be careful for this initiative not to overlap common initiatives, joint undertakings. I hope this institute would work more in the field of climate changes, the information society and nanotechnologies.
(PL) Madam President, Commissioner, the planned European Institute of Technology, often said to be the flagship of European innovation, links the three elements of the triangle of knowledge: innovation, research and education. The key to the success of this undertaking is, in my opinion, good cooperation between academic centres and business environments. The European Institute of Technology must first and foremost be in a position to accumulate large amounts of private funding.
Today I want to draw the European Parliament's attention to the preparations being made for Wrocław to become the headquarters of the Institute, or else one of the centres of its Knowledge and Innovation Communities. Wrocław may be a symbol of European history; it is often called the Strasbourg of Central and Eastern Europe. There are currently more than 140 000 students studying in Wrocław; the city is one of Poland's main research centres. It has given birth to the EIT+ Centre for Innovation and Technology, which is lobbying to have the Institute located in Wrocław. One final comment. In the last ten years, Wrocław has become a city of modern financial services, a place that draws in capital from all over the world, a symbol of European creative energy and development, and a positive symbol of globalisation.
(NL) Madam President, yet another new institute. That may well be this evening's conclusion. In addition to the European Research Council and the technology platforms, the joint technology initiatives, Eureka, the CIP, the Seventh Framework Programme and the JRC, we now have yet another knowledge institute. The added value is innovation, because that is what is lacking in comparison with the United States, Japan and China. The idea behind this is that there are enough good ideas and scientific insights within Europe, but that they are not developed into concrete products. The question is of course whether a new institute can help in this process. The question is also whether SMEs can find their way amongst all these knowledge and research institutes. The lack of innovation should perhaps be ascribed to the complex legislation that hinders innovation, rather than to a lack of institutes. Nonetheless, the new institute with its Knowledge and Innovation Communities may provide a contribution and I hope that the EIT can provide a major contribution and will excel in the field of climate policy, because a great deal of reform and innovation is sorely needed in this area. Despite my doubts, I wish the EIT an excellent start and a successful future.
Member of the Commission. - Madam President, thank you for not only giving me the floor but for the possibility of being at this interesting debate, because, when we reflect back to two years - or at least one and a half years - ago, we can see a total difference. I just want to react to some points and prepare for further cooperation, because we are not at the end. We are far from the definite establishment, but what we have already achieved in Council and Parliament is really something very significant.
First, a smaller point, which was raised by some colleagues from the Verts/ALE Group: according to Mr Hammerstein, climate change was dropped. We do not think so. In the proposal as it stands now, there is, inter alia, a field of renewable energy and climate change. We do not want to insist, we do not want to put it very narrowly, because it is for the governing board definitively to decide and define. But the global challenges or highly demanding issues which we face now are one of the reasons why we speak about the EIT, because we need to pool resources and put together the forces we have in order to respond in a way.
Mr Smith, I visited and gave a speech at the Royal Society of Edinburgh on higher education, and the EIT was a very strong, interesting debate, and also inspirational mutually. I would not be discouraged by such messages from Edinburgh or the rectors I met, but of course the scheme is under preparation. Participation is voluntary and I think we should see it as a common responsibility but with the full freedom to take some positions.
On overall content, I would like to make four points. First of all, my thanks for the innovative mood in this Parliament because, as some of you have said, it is about innovations, and you have to start innovations by addressing the way we deal with innovations. It does not happen just through technology; it must first of all come as a new approach, a new way of communicating and putting together institutions, conditions for mobility, for recognition of qualifications and so on - and, of course, money, but that is not the decisive element. It is not the first element. That is the mentality, the approach, along, of course, with some reasonable funding.
Since spring 2005, we have gone from ideas to concept to proposal, and you have always been involved. It is not just the Commission and bureaucrats or whatever, it is a kind of common work, and that is why we should be aware that if we try to achieve something together we will be much more successful than without such a committed approach as we see here.
If you recall, two years ago in the media it was about Strasbourg or about something false, not about a real commitment from Europe to innovate. Now we have many serious candidates. Just this evening, Wrocław, Budapest, Munich and many more were mentioned - I do not want to forget about them. I got many more messages from different universities. That is fine, because it shows that now we at least believe the idea or want to offer something very serious. That is something Europe needs. We are not the 'United States of Europe'. It is not Massachusetts. It is about the way we will put together better conditions and one concrete project towards a more innovative Europe. The EIT is not the absolute answer. It is one of the answers. Some people have said it is a flagship. I would say it is rather an icebreaker towards a more innovative Europe, to create better conditions for intellectual property -you know how long it takes and how weak we are - and better acceptance and recognition of diplomas and degrees etc. - many issues.
If the three cities mentioned are not the seat, then they should at least be Knowledge Innovation Communities. But I want to say that it was wrong at the beginning to say it is about money and the place. No, this will come as part of the proposal, but it is not the most important part. The answer will come within 12 months after we have agreed definitely on the establishment. I am really happy that there are very credible candidates now, but this will come when we agree on the legal base. The Council will try to choose the best out of the existing serious candidates.
Secondly, on money: last week we proposed the way in which we could come to the final point where we say not only how much money but also from which source we can finance the body until 2013. It is for basic operations, but it must, as many of you have said, mobilise much more money. It is not, I would say, decisive in terms of overall volume but as a credible contribution of the Union. We cannot expect anybody to give a blank cheque or promises if we do not bring something credible. But there are many concrete responses, intentions to invest, even from businesses and associations of businesses, but we have to make our proposal full.
On what Mr Buzek said on initiatives or joint technology initiatives, networks and platforms, this proposal is not competing. It is a proposal complementary to existing policies and initiatives and we can imagine that some existing cooperation models will step up the intensity of cooperation and join with some other partners, either from universities or business, and apply for a place under the EIT. So I think that from platforms, from initiatives, from networks, to get into an integrated partnership is a reasonable change of the way we innovate.
Lastly, I wanted to mention the step towards a new culture of innovation. This is the right approach. The EIT is not so much about the place, one seat and the board, but a new and better culture for innovation in Europe. I think that is all I could, or wanted to, raise as points in my response, but thank you very much for a very positive and constructive climate here in this plenary. And thanks also to the rapporteur, Mr Paasilinna, once again, because I know it was not easy, and it is still not easy, and we are not at the end. But we can finalise this proposal. I am looking forward to it.
(Applause)
Commission's position on amendments by Parliament
Paasilinna report (A5-0293/2007)
The Commission can accept Amendments 3, 12, 14, 18, 20, 23, 38, 44, 45, 46, 48, 49, 50, 63, 64, 65, 66, 67, 68, 72 and 73.
The Commission can accept Amendments 7, 16 and 28 in substance.
The Commission can accept, subject to redrafting, Amendments 2, 15, 17, 26, 39, 29, 30, 32, 36, 37, 41, 42, 43, 51, 52, 53, 54, 56, 57, 59, 60, 61, 62, 70 and 74.
The Commission reserves its position on amendment 21 on financial aspects pending an agreement on the funding.
The Commission cannot accept Amendments 1, 4, 5, 6, 8, 9, 10, 11, 13, 19, 22, 24, 25, 27, 31, 33, 34, 35, 47, 55, 58, 69, 71, 75, 77, 78 and 79.
The debate is closed.
The vote will take place on Wednesday.
Written statements (Rule 142)
in writing. - (RO) The European Institute of Technology has the ability to reduce innovation gaps between the European Union and its external competitors and to gain the interest of millions of young researchers all over Europe. In order to achieve these objectives, it is essential to ensure the feasibility of the project.
The EIT, in the form proposed by the Commission, will use over 1.2 billion out of the funds designated for the cohesion policy and will draw from the resources of programmes that operate successfully in order to achieve the Lisbon strategy. This would mean centralizing the research funds into a single European project and reducing the financing possibilities open to private companies. The EIT should be a complementary innovation institution in Europe, not a substitute for small research and development centres. For this reason, together with the Council, we must find another financing formula for this project.
One of the provisions in the report states the necessity for the institute to be established in a European Union country where there are "centres of European academic excellence and reputation”. As a country with an important research and innovation tradition, Romania possesses important academic centres and well-qualified series of graduates in technology. Selecting Romania as the host country for the European Institute of Technology would stimulate economic development in the entire region and would contribute to balancing the gaps still existing in the European Union.
in writing. - Education, research and innovation are windows to the future. They are the building blocks of what is called the 'knowledge triangle'. We need to be competitive. The knowledge triangle is one of the keys. Therefore I see the European Institute of Technology (EIT) as an investment to the future.
There has been scepticism to the added value EIT could offer. The network structure supported in this, Mr Paasilinna's, report will be a good solution. The expertise lies in the participating universities and higher education institutions. Therefore, rather than what the President of the Commission, Mr Barroso, has called a 'flagship' of European research, the EIT will try to be a label branding European research. I support this idea.
Remembering my academic years, I also support the report's idea of the EIT's 'Knowledge and Innovation Communities' (KICs) being autonomous. This way the EIT KICs will give the best kicks to European innovation.